DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 11/19/2021.
Claims 1-18 are presented for examination.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: the art of record, either alone or in combination, fails to disclose or suggest each and every limitation required of claim 1.  Specifically, the art of record is silent to: 	A vertical-axis windmill comprising: 		a rotating vertical shaft rotatable around a vertical axis in a direction of rotation; and at least one vane assembly mounted to the rotating vertical shaft; 		each vane assembly comprising: 			a radial spar extending radially from the rotating vertical shaft, a planar sail having a leading edge affixed to the radial spar and a trailing edge opposing the leading edge, a resilient restraining arm extending radially from the rotating vertical shaft; and 			at least one restraining line connecting the trailing edge of the planar sail to a distal end of the resilient restraining arm; 			wherein the planar sail is configured to oscillate between a vertical orientation in which the trailing edge the planar sail is positioned substantially below the radial spar and a horizontal orientation in which the trailing edge of the planar sail trails behind the radial spar in the direction of rotation.
US4191507 to DeBerg and US5823749 to Green are considered the closest art of record.  DeBerg discloses an analogous vertical axis wind turbine like that claimed, including a radial spar, a planar sail with a leading edge attached to the radial spar, and restraining lines connecting trialing edges of multiple sails.  The vertical axis windmill of DeBerg, however, lacks restraining lines attached to a resilient restraining arm extending radially from the equivalent rotating vertical shaft.
Green discloses an analogous vertical axis wind turbine buck lacks equivalent lines attached to a resilient arm that extending radially from a rotating shaft or radial spars that extend from the equivalent rotating shaft that are connected to leading edges of planar sails.
US4299537 to Evans comprises a vertical axis wind turbine with a radial arm and a further member attached to a trailing edge of airfoils but lacks the specific planar sail configuration claimed in claim 1.
The other art cited on the PTO-892 demonstrates wind turbines of analogous configurations which may be equated with the claimed invention but they lack each and every limitation required of claim 1.
Claims 2-18 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745